Case 2:19-cv-04011-MCA-LDW Document 15 Filed 07/18/19 Page 1 of 1 PageID: 126




 Christopher G. Salloum                                                  direct: 973-607-1267
 Associate                                                              csalloum@lawfirm.ms



                                                  July 18, 2019

VIA ECF

The Honorable Leda D. Wettre, U.S.M.J.
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

       R E:    National Medical Services, Inc. v. Chemisys Laboratory LLC
               Docket No. 2:19-cv-04011-MCA-LDW

Dear Judge Wettre:

       We are writing to respectfully request that the Court exercise its discretion
under L.Civ.R. 301.1(d) to refer this matter to mediation. Chemisys Laboratories,
LLC believes that this matter is ripe for mediation, and that, with the guidance of a
skilled and objective mediator, an appropriate and just settlement will be reached.

      We thank the Court for its attention to this correspondence. Should the Court
require any additional information, we will endeavor to provide it.

                                                  Respectfully submitted,

                                                  MANDELBAUM SALSBURG, P.C.




                                                  By: __________________________
                                                      Christopher G. Salloum

                          NEW JERSEY | NEW YORK | FLORIDA | COLORADO
                                 3 Becker Farm Road, Suite 105
                                   Roseland, New Jersey 07068
                                t. 973-736-4600 | f. 973-325-7467
